DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites extracting an indicator which indicates a risk of an event occurring using reference values which are indicative of occurred cases of the event. It is unclear how an event that has not yet occurred can be used as a factor into determining whether it will occur in the future. For purposes of interpretation the “occurred cases of the event” will be interpreted as “occurred cases of a same type of event”. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an element to obtain/calculate the augmentation index, the baroreflex sensitivity, as well as its reference counterparts. As currently recited, it is unclear whether how these values are obtained, and . 
As to claim 6, the claim recites a calculation of the indicator based on an evaluation of a degree of similarity between characteristics related to AI distribution and/or BRS distribution. It is unclear whether the indicator is being further based on this evaluation or if the claim is seeking to replace the way the indicator is determined in claim 1, in which case the claim would also fall foul of 35 U.S.C. 112(d). Moreover, it is unclear whether the plurality of cases in the case database is the same cases as the “occurred cases of the event” of claim 1 or not.
As to claim 7, the claim recites calculating the indicator based on a prediction in the change in blood pressure. It is unclear whether the indicator is being further based on this prediction or if the claim is seeking to replace the way the indicator is determined in claim 1, in which case the claim would also fall foul of 35 U.S.C. 112(d). The following is a quotation of 35 U.S.C. 112(d).
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 recites that the indicator is based on characteristics related to AI and/or BRS .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
It is noted that claim 5 states that the characteristics include a mean value, and a standard deviation or dispersion. It is noted that a standard deviation is a measure of dispersion. As such, claim 5 also fails to further limit the subject matter of claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) extracting an indicator related 
to an event occurrence risk. These limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of an indicator extraction unit and a processing unit, nothing in the claim element precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application. The claim only recites two additional elements - the indicator extraction unit and a processing unit. These 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amounts to no more than applying the exception using a generic computer component. This cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims merely expand on the particulars of the abstract idea itself, such that they are also insufficient to amount to significantly more than the abstract idea.
Response to Arguments
Applicant's arguments filed 10/26/21 have been fully considered but they are not persuasive.
The applicant has argued that the claims are directed to significantly more than an abstract idea, and that in particular, it is directed to an improvement to the technology. Applicant has argued that the claimed invention overcomes multiple deficiencies and that the claimed invention reflects the benefits of easily calculating the magnitude of risk with high reliability. However, the cited paragraph [0011] merely notes that the evaluation from a deviation from a reference value results in the improvement, and does not actually reflect the use of the reference AI as currently defined. The previous Office Action noted that this limitation was taught by the prior art. Furthermore, any actual details of what the specifics of the improvements entails is lacking as it fails to reflect any actual degree of improvement with respect to the prior art. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        2/9/22